DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Pointer on 4/15/2021 and 4/20/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 1, line 4, after “a gas heat exchanger”, insert –of the refrigeration system--.

Claim 2, line 4, after “products and”, insert –the--.
Replace claim 3 with: “The method of claim 1, wherein the water is generated using a cold gas heat exchanger of the refrigeration system, the gas heat exchanger is representative of at least one of a warm gas heat exchanger, a plurality of hot gas heat exchangers, or a combination of the warm gas heat exchanger and the plurality of hot gas heat exchangers, and wherein the method further comprises: providing the water from the cold gas heat exchanger to the and providing the water to the gas heat exchanger to generate the steam.”

Replace claim 7 with: “The method of claim 1, further comprising: providing combustion products from the recuperator to a low pressure turbine associated with a turbocharger system and to a plurality of hot gas heat exchangers comprising the gas heat exchanger; and using the plurality of hot gas heat exchangers to absorb heat from the combustion production.”
Replace claim 9 with: “The method of claim 8, wherein compressing air using the low pressure compressor comprises compressing the compressed air by a factor of five.”
Claim 12, line 2, after “pressure compressor”, insert –of the turbine system--. 
Claim 13, line 2, after “mixture of air and”, insert –the--.
Claim 13, line 4, after “mixture of air and”, insert –the--.
Claim 14, line 2, after “mixture of air and”, insert –the--. 
Replace claim 15 with: “The method of claim 1, wherein the refrigeration system comprises a cold gas heat exchanger and the gas heat exchanger.”

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims include all allowable subject matter identified in the office action filed 12/14/2020 and is allowed for the reasons stated therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741